Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.1 Page 1 of 30



 1 BERNSTEIN LITOWITZ BERGER
      & GROSSMANN LLP
 2 JONATHAN D. USLANER (Bar No. 256898)
   (jonathanu@blbglaw.com)
 3 2121 Avenue of the Stars, Suite 2575
   Los Angeles, CA 90067
 4 Tel: (310) 819-3470

 5 Counsel for Plaintiff City of
   Hallandale Beach Police Officers’
 6 and Firefighters’ Personnel
   Retirement Trust
 7
     [Additional counsel appear on signature page]
 8

 9
                          UNITED STATES DISTRICT COURT
10

11                      SOUTHERN DISTRICT OF CALIFORNIA
12

13    CITY OF HALLANDALE BEACH                    Case No. '20CV0565 W       BLM
      POLICE OFFICERS’ AND
14
      FIREFIGHTERS’ PERSONNEL                     COMPLAINT FOR
15    RETIREMENT TRUST, on behalf of              VIOLATIONS OF THE
      itself and all others similarly situated,   FEDERAL SECURITIES LAWS
16

17                        Plaintiff,              CLASS ACTION
18
                   v.                             JURY TRIAL DEMANDED
19

20
     ANAPTYSBIO, INC., HAMZA SURIA,
     MARCO LONDEI, and DOMINIC G.
21   PISCITELLI,
22
                          Defendants.
23

24

25

26

27

28

      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      CASE NO.
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.2 Page 2 of 30



 1            Plaintiff City of Hallandale Beach Police Officers’ and Firefighters’ Personnel
 2   Retirement Trust (“Plaintiff”), by and through its counsel, alleges the following upon
 3   information and belief, except as to those allegations concerning Plaintiff, which are
 4   alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
 5   inter alia, counsel’s investigation, which includes review and analysis of: (i)
 6   regulatory filings made by AnaptysBio, Inc. (“AnaptysBio” or the “Company”) with
 7   the United States Securities and Exchange Commission (“SEC”); (ii) press releases,
 8   presentations, and media reports issued and disseminated by the Company; (iii)
 9   analyst reports concerning AnaptysBio; and (iv) other public information regarding
10   the Company.
11   I.       INTRODUCTION
12            1.    Plaintiff brings this securities class action against AnaptysBio and
13   certain of its current and former senior executives (collectively, “Defendants”) under
14   Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
15   Act”) and SEC Rule 10b-5, promulgated thereunder, on behalf of all investors who
16   purchased or otherwise acquired AnaptysBio common stock between October 10,
17   2017 and November 7, 2019, inclusive (the “Class Period”).
18            2.    Based in San Diego, California, AnaptysBio is a clinical stage
19   biotechnology company focused on the discovery and development of drugs for the
20   treatment of inflammation and immuno-oncology conditions with unmet medical
21   needs. During the Class Period, the Company’s lead asset was etokimab (formerly
22   ANB020), a drug intended for the treatment of various inflammatory diseases. This
23   matter arises from Defendants’ material misrepresentations and omissions regarding
24   the efficacy of etokimab for the treatment of atopic dermatitis, a chronic
25   inflammatory skin disease otherwise known as eczema, as well as peanut allergies.
26            3.    On October 10, 2017—the first day of the Class Period—the Company
27   reported data from an interim analysis of its Phase 2a clinical trial of etokimab in
28   atopic dermatitis.      Specifically, the Company touted the “positive” data as
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          CASE NO.                                                                         1
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.3 Page 3 of 30



 1   “provid[ing] a solid foundation for the continued development of [etokimab] across
 2   a number of atopic diseases.” In addition, the Company described the drug’s
 3   efficacy as “very encourag[ing]” and told investors that “we believe we can build on
 4   that with multidosing … in a Phase IIb study, we anticipate that we can get to even
 5   greater EASI scores.”
 6         4.     Throughout the Class Period, the Company touted the prospects of
 7   etokimab and the drug’s efficacy based on clinical trial data. In truth, however, the
 8   Company failed to disclose key information from the trials and used questionable
 9   analysis which made the trial results regarding etokimab’s efficacy and its prospects
10   appear far better than they were.           As a result of Defendants’ material
11   misrepresentations and omissions, shares of AnaptysBio’s common stock traded at
12   artificially inflated prices during the Class Period.
13         5.     The truth began to be disclosed on March 26, 2018, when the Company
14   announced data from an interim analysis of a Phase 2a trial for etokimab in adult
15   patients with peanut allergies. Although the Company reported improvement among
16   patients that received a single dose of etokimab compared to patients dosed with a
17   placebo, later that day, an analyst from RBC Capital Markets issued a report that
18   questioned the veracity of that data.        Specifically, the analyst reported that
19   AnaptysBio misrepresented etokimab’s response rate by only releasing data for a
20   subset of patients in the study, rather than the results from the entire patient
21   population that was initially enrolled and intended to be treated in the trial. The RBC
22   report also revealed that the response rate for etokimab in the full trial population
23   “does not appear to be meaningfully differentiated” relative to the placebo,
24   explaining that the difference between the etokimab-treated arm and the placebo arm
25   was only approximately 7%—significantly less than the 46% response rate the
26   Company reported from its deceptive analysis. In addition, the RBC report noted
27   that “[t]hese data remain challenging to interpret,” highlighting that the “[l]ack of
28   disclosure of improvement delta between baseline and day 14 in both trial arms
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                          2
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.4 Page 4 of 30



 1   obfuscates the actual improvement data and complicates contextualization of clinical
 2   meaningfulness” and makes it “difficult to contextualize the breadth of allergic
 3   protection provided by [etokimab].”
 4         6.        On this news, the price of AnaptysBio common stock declined nearly
 5   6%, from a closing price of $113.83 per share on March 26, 2018, to a closing price
 6   of $107.52 on March 27, 2018.
 7         7.        On April 4, 2018, the same RBC Capital Markets analyst issued another
 8   report, this time downgrading the Company’s stock and reducing his price target to
 9   $86 per share from $144 “on increased skepticism regarding [etokimab’s] path
10   forward in peanut allergy” as well as “concern surrounding management
11   credibility.”    Significantly, the report highlighted concern that the Company’s
12   patient subgrouping and subgroup analysis in its peanut allergy trial based on
13   symptomology to peanut doses (i.e., mild, moderate, and severe patients) was
14   “statistically questionable.”
15         8.        Despite investors questioning the reliability of the Company’s Phase 2a
16   peanut allergy trial data, AnaptysBio continued to misrepresent etokimab’s efficacy
17   in the treatment of patients with atopic dermatitis and peanut allergy, touting data
18   from the Phase 2a trial in peanut allergy as showing a “remarkable efficacy result”
19   and describing the drug as having a “pretty profound efficacy” in its treatment of
20   patients with atopic dermatitis based on the Company’s Phase 2a trial data for that
21   indication.
22         9.        On August 7, 2018, AnaptysBio announced that it had deprioritized
23   further clinical development of etokimab in peanut allergy patients “[a]s a result of
24   market assessment” and would not pursue a Phase 2b clinical trial of the drug for
25   this indication.
26         10.       Even after the Company abandoned its pursuit of etokimab as a
27   treatment for peanut allergy, AnaptysBio still continued to tout the efficacy of
28   etokimab in the treatment of atopic dermatitis, touting the “time line and robustness”
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                           3
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.5 Page 5 of 30



 1   of a single dose of etokimab and describing the drug’s treatment of patients in its
 2   Phase 2a trial in this indication as a “really remarkable result” with “widespread
 3   efficacy.”
 4         11.    Then, on June 21, 2019, an analyst from Credit Suisse issued a report
 5   questioning the veracity of the Company’s Phase 2a atopic dermatitis data.
 6   AnaptysBio had released an interim analysis of atopic dermatitis data on October
 7   10, 2017, followed by updated data on February 17, 2018. The analyses released by
 8   the Company purported to show that etokimab demonstrated efficacy in treating
 9   atopic dermatitis. The June 21 Credit Suisse report, however, questioned patients’
10   use of topical corticosteroids to supplement treatment of their symptoms as a rescue
11   therapy during the study and criticized AnaptysBio’s failure to provide details on the
12   timing of rescue therapy use or whether the subjects that utilized rescue therapy were
13   classified as responders during the trial. Significantly, the Credit Suisse report noted
14   that even one patient responder who used rescue therapy during the trial “could
15   substantially skew the response rates” and “chang[e] the interpretation of the data as
16   it relates to the overall prospects of the asset.” Thus, Credit Suisse concluded that,
17   due to the study’s small sample size and a lack of critical details provided by the
18   Company, “we must consider the possibility that the presence of rescue medications
19   could have influenced the trial’s response rates” and “we are now less certain about
20   etokimab’s efficacy profile, particularly in atopic dermatitis.” As a result, Credit
21   Suisse downgraded the Company’s stock to neutral from outperform and slashed its
22   price target to $79 per share from $137.
23         12.    On this news, the price of AnaptysBio common stock declined nearly
24   12%, from a closing price of $67.02 per share on June 20, 2019, to a closing price
25   of $59.24 per share on June 21, 2019.
26         13.    Then, on November 8, 2019, the Company announced “very
27   disappoint[ing]” data from its ATLAS trial, a Phase 2b multi-dose study which
28   evaluated the efficacy of etokimab in approximately 300 patients with moderate-to-
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                           4
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.6 Page 6 of 30



 1   severe atopic dermatitis.    Specifically, AnaptysBio revealed that each of the
 2   etokimab dosing arms “failed to meet the primary endpoint of the trial, which was
 3   demonstration of statistically greater improvement in the Eczema Area and Severity
 4   Index (EASI) relative placebo at week 16.” The Company also revealed that, as a
 5   result of this data, it had postponed the initiation of its Phase 2b etokimab clinical
 6   trial in asthma.
 7         14.    This disclosure spurred several analyst downgrades, with analysts at
 8   Wedbush Securities stating that “we’re disappointed and surprised by the readout”
 9   and “are now entirely removing etokimab from our valuation.” Analysts at Cantor
10   Fitzgerald “were surprised by the results” and highlighted that “the largest risk to
11   the shares is the growing number of investor questions we are getting around
12   credibility and execution.” Analysts at RBC Capital Markets stated that although
13   they “had reservations about prior data from etokimab programs” and the credibility
14   of the Company’s management, they were “surprised by this outright failure as well
15   as the lack of an investor call to discuss the most significant development in the
16   history of the company.”
17         15.    On this news, the price of AnaptysBio common stock declined nearly
18   72%, from a closing price of $36.16 per share on November 7, 2019, to a closing
19   price of $10.18 on November 8, 2019.
20         16.    As a result of Defendants’ wrongful acts and omissions, which caused
21   the precipitous decline in the market value of the Company’s common stock,
22   Plaintiff and other Class members have suffered significant damages.
23   II.   JURISDICTION AND VENUE
24         17.    The claims asserted herein arise under and pursuant to Sections 10(b)
25   and 20(a) of the Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5
26   promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5. This Court has
27   jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and
28   1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                          5
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.7 Page 7 of 30



 1          18.    Venue is proper in this District pursuant to Section 27 of the Exchange
 2   Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b). AnaptysBio maintains its corporate
 3   headquarters in San Diego, California, which is situated in this District, conducts
 4   substantial business in this District, and many of the acts and conduct that constitute
 5   the violations of law complained of herein, including the preparation and
 6   dissemination to the public of materially false and misleading information, occurred
 7   in this District. In connection with the acts alleged in this Complaint, Defendants,
 8   directly or indirectly, used the means and instrumentalities of interstate commerce,
 9   including, but not limited to, the mails, interstate telephone communications, and the
10   facilities of the national securities markets.
11   III.   PARTIES
12          19.    Plaintiff City of Hallandale Beach Police Officers’ and Firefighters’
13   Personnel Retirement Trust is a pension fund based in Hallandale Beach, Florida
14   that provides retirement benefits for retired police officers and firefighters. As of
15   September 30, 2019, Plaintiff managed assets of approximately $180 million on
16   behalf of hundreds of active members, retirees, and beneficiaries. As indicated on
17   the attached certification, Plaintiff purchased shares of AnaptysBio common stock
18   on the public market during the Class Period and suffered damages as a result of the
19   violations of the federal securities laws alleged herein.
20          20.    Defendant AnaptysBio is a clinical stage biotechnology company.
21   AnaptysBio is incorporated in Delaware and maintains its principal executive offices
22   at 10421 Pacific Center Court, Suite 200, San Diego, California. AnaptysBio
23   common stock trades on the NASDAQ, which is an efficient market, under ticker
24   symbol “ANAB.” As of February 27, 2020, AnaptysBio had over 27 million shares
25   of common stock outstanding, owned by hundreds or thousands of investors.
26          21.    Defendant Hamza Suria (“Suria”) is, and was at all relevant times, the
27   Chief Executive Officer and President of the Company, as well as a Director of
28   AnaptysBio.
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                          6
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.8 Page 8 of 30



 1         22.    Defendant Marco Londei (“Londei”) is, and was at all relevant times,
 2   the Chief Medical Officer of AnaptysBio.
 3         23.    Defendant Dominic G. Piscitelli (“Piscitelli”) served as AnaptysBio’s
 4   Chief Financial Officer from January 2017 until September 2019.
 5         24.    Defendants Suria, Londei, and Piscitelli are collectively referred to
 6   hereinafter as the “Individual Defendants.” The Individual Defendants, because of
 7   their positions with AnaptysBio, possessed the power and authority to control the
 8   contents of the Company’s reports to the SEC, press releases, and presentations to
 9   securities analysts, money and portfolio managers, and institutional investors. Each
10   of the Individual Defendants was provided with copies of the Company’s reports
11   and press releases alleged herein to be misleading prior to, or shortly after, their
12   issuance and had the ability and opportunity to prevent their issuance or cause them
13   to be corrected. Because of their positions and access to material non-public
14   information available to them, each of the Individual Defendants knew that the
15   adverse facts specified herein had not been disclosed to, and were being concealed
16   from, the public, and that the positive representations which were being made were
17   then materially false and/or misleading.
18   IV.   BACKGROUND
19         25.    AnaptysBio is a clinical stage biotechnology company focused on the
20   discovery and development of therapeutic antibodies for the treatment of
21   inflammation and immuno-oncology conditions with unmet medical needs. During
22   the Class Period, AnaptysBio’s lead drug asset was etokimab (formerly ANB020),
23   a therapeutic antibody intended to treat various inflammatory diseases.
24         26.    By 2017, AnaptysBio began testing the efficacy of etokimab in various
25   clinical trials for several inflammation disorders, including atopic dermatitis, peanut
26   allergy, and asthma. In October 2017, AnaptysBio reported data from an interim
27   analysis of its Phase 2a trial of etokimab in atopic dermatitis, which enrolled 12
28   moderate-to-severe atopic dermatitis adult patients who were each given a single
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                          7
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.9 Page 9 of 30



 1   dose of placebo within 14 days of enrollment, followed by a single dose of etokimab
 2   one week after receiving the placebo. Clinical response was assessed by the
 3   improvement of each patient’s EASI score at key points after receiving the etokimab
 4   dose relative to their baseline EASI score. The primary efficacy objective of this
 5   study was to demonstrate at least an EASI-50 response, which is 50% or better
 6   improvement in EASI score relative to enrollment baseline, in at least half of the
 7   patients in the study on day 29 after receiving a dose of etokimab. In February 2018,
 8   the Company reported updated data from this trial.
 9         27.    In late March 2018, AnaptysBio reported data from an interim analysis
10   of its Phase 2a trial of etokimab in peanut allergy, which enrolled 20 adult peanut
11   allergy patients with a clinical history of anaphylaxis after peanut exposure. This
12   trial assessed the efficacy of etokimab in treating peanut allergy by measuring the
13   cumulative dose of peanut protein (up to a maximum of 500mg) tolerated by patients
14   in an oral food challenge conducted 14 days after a single dose of etokimab or
15   placebo relative to a peanut tolerance established by a baseline oral food challenge.
16         28.      By May 2018, AnaptysBio had initiated a Phase 2b multi-dose study
17   in 300 adult patients with moderate-to-severe atopic dermatitis, which it called the
18   ATLAS trial.
19   V.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
           STATEMENTS CAUSE SUBSTANTIAL LOSSES TO INVESTORS
20

21         29.    The Class Period begins on October 10, 2017, when AnaptysBio issued
22   a press release announcing the results from an interim analysis of data from its Phase
23   2a clinical trial of etokimab in atopic dermatitis. The press release touted the drug’s
24   efficacy results as “very encourag[ing], highlighting the “rapid and sustained benefit
25   observed in patients after a single dose of [etokimab].”
26         30.    That same day, the Company held a conference call with analysts to
27   discuss the interim analysis of data from its Phase 2a atopic dermatitis trial. During
28   the call, defendant Suria described the “positive” data as “provid[ing] a solid
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                          8
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.10 Page 10 of 30



  1   foundation for the continued development of [etokimab] across a number of atopic
  2   diseases” and stated that “[w]e believe we can build on that with multidosing … in
  3   a Phase IIb study, we anticipate that we can get to even greater EASI scores.”
  4   Defendant Londei stated that “[b]ased upon this data, we believe that a single dose
  5   of [etokimab] can maintain efficacy benefit in adult moderate-to-severe atopic
  6   dermatitis patients for approximately 2 months, which meaningfully differentiate
  7   [etokimab] in terms of patient convenience.” Further, during the call, defendant
  8   Suria explained that because the underlying physiological cause is similar across all
  9   the atopic diseases that etokimab is intended to treat, including atopic dermatitis,
 10   peanut allergy and asthma, “we are encouraged by what we’re seeing so far in the
 11   results disclosed today and what that means in terms of potential translation to the
 12   peanut allergy trial.”
 13          31.     On or around October 12, 2017, AnaptysBio conducted a secondary
 14   offering (the “First SPO”) pursuant to a registration statement (the “First SPO
 15   Registration Statement”). On October 13, 2017, AnaptysBio filed a prospectus for
 16   the First SPO with the SEC on Form 424B4, which incorporated and formed part of
 17   the First SPO Registration Statement (collectively, the “First SPO Offering
 18   Materials”).
 19          32.     The First SPO Offering Materials contained false and misleading
 20   statements of material facts and omitted material facts necessary to make the
 21   statements contained therein not misleading. Specifically, in the First SPO Offering
 22   Materials, the Company described the data from the Phase2a trial for atopic
 23   dermatitis as demonstrating “proof-of-concept for [etokimab]” in this indication,
 24   “suggest[ing] that [etokimab] may provide meaningful differentiation in terms of
 25   patient convenience,” and serving as the basis for the Company’s plan to initiate
 26   further development in atopic dermatitis through the initiation of a Phase 2b multi-
 27   dose trial.
 28

        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                         9
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.11 Page 11 of 30



  1         33.    On November 7, 2017, AnaptysBio filed its quarterly report with the
  2   SEC on Form 10-Q for the third quarter of 2017. The Company’s 10-Q described
  3   the data from the Phase2a trial for atopic dermatitis as demonstrating “proof-of-
  4   concept for [etokimab]” in this indication, “suggest[ing] that [etokimab] may
  5   provide meaningful differentiation in terms of patient convenience,” and serving as
  6   the basis for the Company’s plan to initiate further development in atopic dermatitis
  7   through the initiation of a Phase 2b multi-dose trial.
  8         34.    On February 17, 2018, AnaptysBio issued a press release announcing
  9   updated data from its Phase 2a clinical trial of etokimab in atopic dermatitis, which
 10   was presented at the American Academy of Dermatology (AAD) Annual Meeting
 11   in San Diego. The press release stated that “[etokimab] was efficacious in all 12
 12   patients enrolled in this trial” and “[e]fficacy was sustained through day 140
 13   following single dose administration of [etokimab] with five of 12 patients (42
 14   percent) achieving EASI-50” and the drug’s efficacy “was not limited by disease
 15   severity.” The press release also reported that “[d]ay 29 results exceeded the primary
 16   efficacy objective of the trial with 10 of 12 patients (83 percent) achieving EASI-
 17   50” and that “[o]ther atopic dermatitis efficacy endpoints … demonstrated rapid and
 18   sustained single dose [etokimab] efficacy results in a similar manner to the … EASI
 19   results.”
 20         35.    On March 5, 2018, AnaptysBio filed its annual report with the SEC on
 21   Form 10-K for the fourth quarter and full year 2017. The Company’s 10-K described
 22   the data from the Phase2a trial for atopic dermatitis as demonstrating “proof-of-
 23   concept for [etokimab]” in this indication, “suggest[ing] that [etokimab] may
 24   provide meaningful differentiation in terms of patient convenience,” and serving as
 25   the basis for the Company’s plan to initiate further development in atopic dermatitis
 26   through the initiation of a Phase 2b multi-dose trial. The 10-K also stated that the
 27   drug’s “efficacy was not limited by disease severity.”
 28         36.    On March 26, 2018, after the markets closed, the Company issued a
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                         10
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.12 Page 12 of 30



  1   press release, which it also filed on Form 8-K with the SEC, announcing data from
  2   an interim analysis of a Phase 2a trial for etokimab in adult patients with peanut
  3   allergy. The press release reported that six of 13 patients (or 46%) improved their
  4   peanut tolerance to a cumulative 500mg at day 14 after a single dose of etokimab
  5   compared to zero of three patients (or 0%) dosed with placebo. The press release
  6   stated that the Company excluded two etokimab-dosed patients and two placebo-
  7   dosed patients from its interim analysis because they exhibited “mild” baseline
  8   symptoms, with one etokimab-dosed patient and two placebo-dosed patients being
  9   able to tolerate the 500mg maximum cumulative peanut dose at day 14 of the oral
 10   food challenge, but disclosed no further details on the excluded patients. Although
 11   the Company had excluded 20% of the patients enrolled in the trial from the interim
 12   data analysis, the press release touted the drug as a “promising new paradigm for
 13   peanut allergy patients.” Thus, based on the “positive” data from the study, the
 14   Company announced its plans to continue development of etokimab in a multi-dose
 15   Phase 2b trial in moderate-to-severe baseline peanut allergy patients.
 16         37.    On a conference call with analysts that day to discuss the Company’s
 17   etokimab Phase 2a peanut allergy trial data, defendant Suria stated that “[w]e have
 18   demonstrated proof of concept in adult peanut allergy patients with moderate-to-
 19   severe baseline symptoms or a single dose of [etokimab] resulting in 46% of patients
 20   achieving the maximum-tested peanut tolerance in 14 days.” When asked by an
 21   analyst what the Phase 2a peanut allergy trial results would have been had the
 22   Company included the four patients excluded from the interim data because they
 23   exhibited mild symptoms, defendant Suria did not provide the details the analyst’s
 24   question targeted, instead stating that “[w]e’re not really providing a whole lot of
 25   context here on the mild because that’s not our focus.” Defendant Suria also stated
 26   that “there was clear separation” in the peanut tolerability amongst those patients
 27   dosed with etokimab versus those patients dosed with placebo, assuring investors
 28   that “we’re seeing a clear benefit of the drug here and a clear signal for us to move
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                        11
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.13 Page 13 of 30



  1   forward in the moderate-to-severe baseline adult peanut allergy population.” In
  2   response to another analyst’s question about whether the exclusion of patients with
  3   mild symptoms was done in a prespecified manner, defendant Suria again avoided a
  4   direct answer, stating that “the intent of the study all along from the very beginning
  5   was to focus on the more severe patients.” Defendant Suria then reassured investors
  6   that “not only did we get the signal that we wanted to in order to move forward, but
  7   we also learned how to focus in on the population and not just rely on anaphylaxis,
  8   but to take a look at their baseline severity as how you would segregate them.”
  9         38.    The statements referenced in ¶¶ 29-37 were materially false and
 10   misleading and failed to disclose material adverse facts about the prospects of the
 11   Company’s lead drug asset. Specifically, Defendants willfully or recklessly made
 12   and/or caused the Company to make materially false and misleading statements to
 13   the investing public that failed to disclose (i) important data from the Company’s
 14   Phase 2a trial in atopic dermatitis, including the timing and extent of patients’ use of
 15   topical corticosteroids as a rescue therapy during the study and whether any of the
 16   patients that utilized rescue therapy were classified as responders at a given time;
 17   and (ii) key information from the Company’s Phase 2a trial in peanut allergy,
 18   including patients’ average cumulative peanut dose tolerated at day 14 after the
 19   administration of etokimab or placebo as well as whether the Company’s decision
 20   to exclude 20% of the patients enrolled in the study from the interim analysis due to
 21   their mild symptoms was retrospective. As a result, Defendants’ positive statements
 22   about the efficacy and prospects of AnaptysBio’s lead drug asset in the treatment of
 23   atopic dermatitis and peanut allergy were materially false and/or misleading and/or
 24   lacked a reasonable basis.
 25         39.    Later that day, however, an analyst from RBC Capital Markets issued
 26   a report questioning the reliability of the Company’s Phase 2a peanut allergy data.
 27   The report stated that “[etokimab’s] response rate in an [intent-to-treat] population
 28   does not appear to be meaningfully differentiated” relative to the placebo.
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                           12
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.14 Page 14 of 30



  1   Specifically, the report explained that since AnaptysBio excluded two patients from
  2   each arm of the trial due to having mild symptoms, the difference between the
  3   etokimab-treated arm and the placebo arm was only approximately 7% on a 500mg
  4   tolerated cumulative dose intent-to-treat responder analysis basis—significantly less
  5   than the 46% response rate of etokimab-dosed patients over placebo-dosed patients
  6   the Company reported from its subgroup analysis. When considering the patients
  7   the Company excluded from its trial data analysis, seven of 15 patients (or 47%)
  8   improved their peanut tolerance to a cumulative 500mg at day 14 after a single dose
  9   of etokimab compared to two of five patients (or 40%) dosed with placebo. The
 10   report also noted that “[t]hese data remain challenging to interpret” because the
 11   Company did not disclose the average tolerated peanut dose at 14 days—it only
 12   disclosed the percentage of patients reaching 500mg tolerance—or the average
 13   improvement in peanut tolerance from the patients’ baseline. The report highlighted
 14   that the “[l]ack of disclosure of improvement delta between baseline and day 14 in
 15   both trial arms obfuscates the actual improvement data and complicates
 16   contextualization of clinical meaningfulness” and makes it “difficult to contextualize
 17   the breadth of allergic protection provided by [etokimab].”         The report also
 18   questioned the Company’s use of a mild versus moderate-to-severe patient
 19   stratification and its decision to exclude those patients exhibiting mild symptoms,
 20   pointing out that these exclusions were neither detailed in the clinicaltrials.gov
 21   listing nor in management’s prior trial descriptions.
 22         40.    On this news, the price of AnaptysBio common stock declined nearly
 23   6%, from a closing price of $113.83 per share on March 26, 2018, to a closing price
 24   of $107.52 on March 27, 2018.
 25         41.    On April 4, 2018, the same RBC Capital Markets analyst issued a report
 26   downgrading the Company’s stock and reducing its price target to $86 from $144
 27   “on increased skepticism regarding [etokimab’s] path forward in peanut allergy” as
 28   well as “concern surrounding management credibility.” In particular, RBC nearly
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                         13
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.15 Page 15 of 30



  1   fully removed etokimab in the treatment of peanut allergy from its valuation
  2   model—decreasing its probability of success estimates for etokimab in severe adult
  3   peanut allergy to 5% from 35%. Significantly, the report highlighted concern that
  4   the Company’s patient subgrouping and subgroup analysis in its peanut allergy trial
  5   based on symptomology to peanut doses (i.e., mild, moderate, and severe patients)
  6   “was likely retrospective and not prespecified” and thus “statistically questionable.”
  7         42.    However, despite these disclosures, AnaptysBio continued to
  8   misrepresent data from its clinical trials regarding etokimab’s efficacy. On May 8,
  9   2018, AnaptysBio issued a press release, which it also filed on Form 8-K with the
 10   SEC, announcing the Company’s financial results for the first quarter of 2018. In
 11   the press release, defendant Suria is quoted as saying “[w]e demonstrated proof-of-
 12   concept for [etokimab] in Phase 2a trials in atopic dermatitis and peanut allergy.”
 13         43.    That same day, the Company also filed its quarterly report with the SEC
 14   on Form 10-Q for the first quarter of 2018. The Company’s 10-Q described the data
 15   from the Phase2a trial for atopic dermatitis as demonstrating “proof-of-concept for
 16   [etokimab]” in this indication, “suggest[ing] that [etokimab] may provide
 17   meaningful differentiation in terms of patient convenience,” and serving as the basis
 18   for the Company’s plan to initiate further development in atopic dermatitis through
 19   the initiation of a Phase 2b multi-dose trial. Regarding the Company’s interim
 20   analysis of data from its Phase 2a trial in peanut allergy, the 10-Q stated that “six of
 21   thirteen (46%) patients administered a single dose of [etokimab] improved peanut
 22   tolerance at the day 14 [oral food challenge] to the maximum tested cumulative
 23   500mg dose, compared to none of the placebo dosed patients.”
 24         44.    On May 16, 2018, defendant Suria represented AnaptysBio and
 25   presented at the 2018 Bank of America Merrill Lynch Healthcare Conference.
 26   During the conference, defendant Suria touted the data from the Phase 2a trial of
 27   etokimab for peanut allergy as showing a “remarkable efficacy result” and stated
 28   that “we’re quite excited by this data” and “look forward to moving into a Phase IIb
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                           14
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.16 Page 16 of 30



  1   trial.” During the conference, defendant Suria also described etokimab as having a
  2   “pretty profound efficacy” in its treatment of moderate-to-severe atopic dermatitis
  3   patients based on the Company’s Phase 2a trial data for that indication.
  4         45.    On May 29, 2018, AnaptysBio issued a press release announcing the
  5   presentation of updated data from its Phase 2a clinical trial of etokimab in atopic
  6   dermatitis at the 2018 European Academy of Allergy and Clinical Immunology
  7   (EAACI) Congress in Munich, Germany. The press release stated that “[etokimab]
  8   was efficacious in all 12 patients enrolled in this trial” and “[e]fficacy was sustained
  9   through day 140 following single dose administration of [etokimab] with five of 12
 10   patients (42%) achieving EASI-50” and the drug’s efficacy “was not limited by
 11   disease severity.” The press release also reported that “[d]ay 29 results exceeded the
 12   primary efficacy objective of the trial with 10 of 12 patients (83%) achieving EASI-
 13   50” and that “[o]ther atopic dermatitis efficacy endpoints … demonstrated rapid and
 14   sustained single dose [etokimab] efficacy results in a similar manner to the … EASI
 15   results.”
 16         46.    The statements referenced in ¶¶ 42-45 were materially false and
 17   misleading and failed to disclose material adverse facts about the prospects of the
 18   Company’s lead drug asset. Specifically, Defendants willfully or recklessly made
 19   and/or caused the Company to make materially false and misleading statements to
 20   the investing public that failed to disclose (i) important data from the Company’s
 21   Phase 2a trial in atopic dermatitis, including the timing and extent of patients’ use of
 22   topical corticosteroids as a rescue therapy during the study and whether any of the
 23   patients that utilized rescue therapy were classified as responders at a given time;
 24   and (ii) key information from the Company’s Phase 2a trial in peanut allergy,
 25   including patients’ average cumulative peanut dose tolerated at day 14 after the
 26   administration of etokimab or placebo as well as whether the Company’s decision
 27   to exclude 20% of the patients enrolled in the study from the interim analysis due to
 28   their mild symptoms was retrospective. As a result, Defendants’ positive statements
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                           15
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.17 Page 17 of 30



  1   about the efficacy and prospects of AnaptysBio’s lead drug asset in the treatment of
  2   atopic dermatitis and peanut allergy were materially false and/or misleading and/or
  3   lacked a reasonable basis.
  4         47.    On August 7, 2018, less than three months after the Company touted
  5   etokimab’s treatment of peanut allergy as “remarkable” and led investors to believe
  6   it was moving into a Phase 2b trial, the Company announced that “as a result of
  7   market assessment regarding the adoption of the peanut oral food challenge in future
  8   commercial usage of etokimab in peanut allergy patients, AnaptysBio has decided
  9   to deprioritize further company-sponsored clinical development of etokimab in
 10   moderate-to-severe baseline adult peanut allergy patients” and that the Company
 11   “does not intend to utilize its clinical development resources to pursue a Phase 2b
 12   clinical trial of etokimab in peanut allergy.”
 13         48.    That same day, the Company filed its quarterly report with the SEC on
 14   Form 10-Q for the second quarter of 2018. The Company’s 10-Q described the data
 15   from the Phase2a trial for atopic dermatitis as demonstrating “proof-of-concept for
 16   etokimab” in this indication, “suggest[ing] that etokimab may provide meaningful
 17   differentiation in terms of patient convenience,” and serving as the basis for the
 18   Company’s further development in atopic dermatitis through the enrollment of
 19   patients in a Phase 2b multi-dose trial. The 10-Q also stated that “[e]tokimab results
 20   were not limited by disease severity” and “[o]ther efficacy endpoints…
 21   demonstrated rapid and sustained single dose etokimab results in a similar manner
 22   to the… EASI results.”
 23         49.    On or around September 25, 2018, AnaptysBio conducted a secondary
 24   offering (the “Second SPO”) pursuant to a shelf registration statement that the
 25   Company filed with the SEC on Form S-3 on February 5, 2018 (the “Second SPO
 26   Registration Statement”). On September 26, 2018, AnaptysBio filed a prospectus
 27   supplement to the Second SPO Registration Statement with the SEC on Form
 28

        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                         16
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.18 Page 18 of 30



  1   424B5, which incorporated and formed part of the Second SPO Registration
  2   Statement (collectively, the “Second SPO Offering Materials”).
  3         50.    The Second SPO Offering Materials contained false and misleading
  4   statements of material facts and omitted material facts necessary to make the
  5   statements contained therein not misleading. Specifically, in the Second SPO
  6   Offering Materials, the Company described the data from the Phase2a trial for atopic
  7   dermatitis as demonstrating “proof-of-concept for etokimab” in this indication,
  8   “suggest[ing] that etokimab may provide meaningful differentiation in terms of
  9   patient convenience,” and serving as the basis for the Company’s plan to initiate
 10   further development in atopic dermatitis through the enrollment of patients in a
 11   Phase 2b multi-dose trial.
 12         51.    On November 8, 2018, the Company filed its quarterly report with the
 13   SEC on Form 10-Q for the third quarter of 2018. The Company’s 10-Q described
 14   the data from the Phase2a trial for atopic dermatitis as demonstrating “proof-of-
 15   concept for etokimab” in this indication, “suggest[ing] that etokimab may provide
 16   meaningful differentiation in terms of patient convenience,” and serving as the basis
 17   for the Company’s further development in atopic dermatitis through the enrollment
 18   of patients in a Phase 2b multi-dose trial.
 19         52.    On January 8, 2019, defendant Suria represented AnaptysBio and
 20   presented at the JPMorgan Global Healthcare Conference. During the conference,
 21   in describing the results from the Phase 2a trial in atopic dermatitis, defendant Suria
 22   stated that the Company had exceeded its goal of 50% responders “quite robustly”
 23   and touted the results as “a very exciting data event” because all the patients
 24   administered with a single dose of etokimab achieved at least 50 percent
 25   improvement in their EASI relative to enrollment baseline. Defendant Suria also
 26   stated that the “time line and robustness of that single dose efficacy… gave us a
 27   sense that we could robustly advance this program into a multidose Phase IIb.”
 28         53.    On February 28, 2019, the Company filed its annual report with the
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                          17
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.19 Page 19 of 30



  1   SEC on Form 10-K for the fourth quarter and full year 2018. The Company’s 10-K
  2   described the data from the Phase2a trial for atopic dermatitis as demonstrating
  3   “proof-of-concept for etokimab” in this indication and “suggest[ing] that etokimab
  4   may provide meaningful differentiation in terms of patient convenience.” The 10-K
  5   also stated that “etokimab efficacy was not limited by disease severity.”
  6         54.    On May 14, 2019, defendant Suria represented AnaptysBio and
  7   presented at the Bank of America Merrill Lynch Health Care Conference. During
  8   the conference, defendant Suria described etokimab’s treatment of patients in the
  9   Phase 2a trial in atop dermatitis as a “really remarkable result where a single dose of
 10   our drug… had widespread efficacy across all these individuals.” Based on the
 11   “efficacy data” from the Phase 2a trial, defendant Suria then touted etokimab as “a
 12   widespread, rapid and durable response in atopic dermatitis.”
 13         55.    The statements referenced in ¶¶ 48-54 were materially false and
 14   misleading and failed to disclose material adverse facts about the prospects of the
 15   Company’s lead drug asset. Specifically, Defendants willfully or recklessly made
 16   and/or caused the Company to make materially false and misleading statements to
 17   the investing public that failed to disclose important data from the Company’s Phase
 18   2a trial in atopic dermatitis, including the timing and extent of patients’ use of topical
 19   corticosteroids as a rescue therapy during the study and whether any of the patients
 20   that utilized rescue therapy were classified as responders at a given time. As a result,
 21   Defendants’ positive statements about the efficacy and prospects of AnaptysBio’s
 22   lead drug asset in the treatment of atopic dermatitis were materially false and/or
 23   misleading and/or lacked a reasonable basis.
 24         56.    On June 21, 2019, an analyst from Credit Suisse issued a report that
 25   questioned the veracity of the Company’s Phase 2a atopic dermatitis data because
 26   of patients’ use of topical corticosteroids as a rescue therapy during the study. In
 27   particular, the report noted that the Company did not provide any details on the
 28   timing of rescue therapy use or whether the subjects that utilized rescue therapy were
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                            18
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.20 Page 20 of 30



  1   classified as responders at a given time during the trial. Significantly, the report
  2   explained that because of the trial’s small sample size, even a single subject who
  3   used a rescue therapy during the study and was classified as a responder “could
  4   substantially skew the response rates” and “chang[e] the interpretation of the data as
  5   it relates to the overall prospects of the asset.” Thus, the report concluded that due
  6   to the study’s small sample size and a lack of further details provided by the
  7   Company, “we must consider the possibility that the presence of rescue medications
  8   could have influenced the trial’s response rates” and “we are now less certain about
  9   etokimab’s efficacy profile, particularly in atopic dermatitis.” In addition, “concerns
 10   about the interpretability of prior [Phase 2a] atopic dermatitis data” prompted Credit
 11   Suisse “to adopt a lower probability of success assumption ahead of [Phase 2b trial]
 12   data.” As a result, Credit Suisse downgraded the Company’s stock to neutral from
 13   outperform and slashed its price target to $79 per share from $137.
 14         57.    On this news, the price of AnaptysBio common stock declined nearly
 15   12%, from a closing price of $67.02 per share on June 20, 2019, to a closing price
 16   of $59.24 per share on June 21, 2019.
 17         58.    Then, on November 8, 2019, the Company announced “very
 18   disappoint[ing]” data from its ATLAS trial, a Phase 2b multi-dose study which
 19   evaluated the efficacy of etokimab in approximately 300 patients with moderate-to-
 20   severe atopic dermatitis.    Specifically, AnaptysBio revealed that each of the
 21   etokimab dosing arms “failed to meet the primary endpoint of the trial, which was
 22   demonstration of statistically greater improvement in the Eczema Area and Severity
 23   Index (EASI) relative placebo at week 16.” The Company also revealed that, as a
 24   result of this data, it had postponed the initiation of its Phase 2b etokimab clinical
 25   trial in asthma.
 26         59.    This disclosure caused several securities analysts to immediately
 27   downgrade AnaptysBio’s stock. For example, Wedbush Securities downgraded the
 28   Company’s stock to neutral from outperform and slashed its price target to $20 per
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                          19
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.21 Page 21 of 30



  1   share from $96 following the Phase 2b miss from the ATLAS study evaluating
  2   etokimab in patients with moderate-to-severe atopic dermatitis. The report stated
  3   that “we’re disappointed and surprised by the readout” and “are now entirely
  4   removing etokimab from our valuation.” Analysts at Guggenheim Securities, LLC
  5   downgraded the Company’s stock to neutral from buy and removed its price target
  6   entirely “following negative Phase IIb results from their key drug etokimab…in
  7   atopic dermatitis” and concluded that etokimab is “likely to be discontinued.”
  8   Analysts at Cantor Fitzgerald “were surprised by the results” and highlighted that
  9   “the largest risk to the shares is the growing number of investor questions we are
 10   getting around credibility and execution.” As a result, Cantor Fitzgerald removed
 11   credit to etokimab in its valuation model of the Company and slashed its price target
 12   for AnaptysBio’s common stock to $28 per share from $140. Analysts at RBC
 13   Capital Markets stated that “[w]hile we had reservations about prior data from
 14   etokimab programs…as well as [management] credibility…we’re surprised by this
 15   outright failure as well as the lack of an investor call to discuss the most significant
 16   development in the history of the company.” Stifel Nicolaus analysts noted that the
 17   “all out failure of etokimab” in the Company’s ATLAS study “calls into question its
 18   ability to demonstrate any efficacy in other atopic diseases and is no doubt the worst
 19   case scenario” for the Company.
 20         60.    On this news, the price of AnaptysBio common stock declined nearly
 21   72%, from a closing price of $36.16 per share on November 7, 2019, to a closing
 22   price of $10.18 on November 8, 2019.
 23   VII. LOSS CAUSATION
 24         61.    During the Class Period, as detailed herein, Defendants made
 25   materially false and misleading statements and omissions, and engaged in a scheme
 26   to deceive the market. This conduct artificially inflated the price of AnaptysBio’s
 27   common stock and operated as a fraud or deceit on the Class (as defined below).
 28   Later, when Defendants’ prior misrepresentations and fraudulent conduct were
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                           20
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.22 Page 22 of 30



  1   disclosed to the market, the price of AnaptysBio’s common stock fell precipitously
  2   as the prior artificial inflation came out of the price over time. As a result of their
  3   purchases of AnaptysBio’s common stock during the Class Period, Plaintiff and
  4   other members of the Class suffered economic loss, i.e., damages, under the federal
  5   securities laws, which were caused by Defendants’ material misrepresentations and
  6   omissions.
  7   VIII. CLASS ACTION ALLEGATIONS
  8            62.   Plaintiff brings this action as a class action pursuant to Rule 23 of the
  9   Federal Rules of Civil Procedure on behalf of all persons who purchased or
 10   otherwise acquired the publicly traded common stock of AnaptysBio during the
 11   Class Period (the “Class”). Excluded from the Class are Defendants and their
 12   families, directors, and officers of AnaptysBio and their families and affiliates.
 13            63.   The members of the Class are so numerous that joinder of all members
 14   is impracticable. The disposition of their claims in a class action will provide
 15   substantial benefits to the parties and the Court.        As of February 27, 2020,
 16   AnaptysBio had over 27 million shares of common stock outstanding, owned by
 17   hundreds or thousands of investors.
 18            64.   There is a well-defined community of interest in the questions of law
 19   and fact involved in this case. Questions of law and fact common to the members
 20   of the Class which predominate over questions which may affect individual Class
 21   members include:
 22                  (a)   Whether Defendants violated the Exchange Act;
 23                  (b)   Whether Defendants omitted and/or misrepresented material
 24   facts;
 25                  (c)   Whether Defendants’ statements omitted material facts
 26   necessary in order to make the statements made, in light of the circumstances under
 27   which they were made, not misleading;
 28                  (d)   Whether the Individual Defendants are personally liable for the
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                           21
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.23 Page 23 of 30



  1   alleged misrepresentations and omissions described herein;
  2                (e)   Whether Defendants knew or recklessly disregarded that their
  3   statements and/or omissions were false and misleading;
  4                (f)   Whether Defendants’ conduct impacted the price of AnaptysBio
  5   common stock;
  6                (g)   Whether Defendants’ conduct caused the members of the Class
  7   to sustain damages; and
  8                (h)   The extent of damage sustained by Class members and the
  9   appropriate measure of damages.
 10         65.    Plaintiff’s claims are typical of those of the Class because Plaintiff and
 11   the Class sustained damages from Defendants’ wrongful conduct.
 12         66.    Plaintiff will adequately protect the interests of the Class and has
 13   retained counsel experienced in class action securities litigation. Plaintiff has no
 14   interests which conflict with those of the Class.
 15         67.    A class action is superior to other available methods for the fair and
 16   efficient adjudication of this controversy.         Joinder of all Class members is
 17   impracticable.
 18   IX.   INAPPLICABILITY OF STATUTORY SAFE HARBOR
 19         68.    AnaptysBio’s “Safe Harbor” warnings accompanying its forward-
 20   looking statements issued during the Class Period were ineffective to shield those
 21   statements from liability.
 22         69.    Defendants are also liable for any false or misleading forward-looking
 23   statements pleaded herein because, at the time each such statement was made, the
 24   speaker knew the statement was false or misleading and the statement was
 25   authorized and/or approved by an executive officer of AnaptysBio who knew that
 26   the statement was false. None of the historic or present tense statements made by
 27   Defendants were assumptions underlying or relating to any plan, projection, or
 28   statement of future economic performance, as they were not stated to be such
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                          22
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.24 Page 24 of 30



  1   assumptions underlying or relating to any projection or statement of future economic
  2   performance when made, nor were any of the projections or forecasts made by
  3   Defendants expressly related to, or stated to be dependent on, those historic or
  4   present tense statements when made.
  5   X.    PRESUMPTION OF RELIANCE
  6         70.    At all relevant times, the market for AnaptysBio’s common stock was
  7   an efficient market for the following reasons, among others:
  8                (a)   AnaptysBio common stock met the requirements for listing, and
  9   was listed and actively traded on the NASDAQ, a highly efficient and automated
 10   market;
 11                (b)   As a regulated issuer, AnaptysBio filed periodic public reports
 12   with the SEC and the NASDAQ;
 13                (c)   AnaptysBio regularly and publicly communicated with investors
 14   via established market communication mechanisms, including through regular
 15   disseminations of press releases on the national circuits of major newswire services
 16   and through other wide-ranging public disclosures, such as communications with the
 17   financial press and other similar reporting services; and
 18                (d)   AnaptysBio was followed by several securities analysts
 19   employed by major brokerage firm(s) who wrote reports which were distributed to
 20   the sales force and certain customers of their respective brokerage firm(s). Each of
 21   these reports was publicly available and entered the public marketplace.
 22         71.    As a result of the foregoing, the market for AnaptysBio common stock
 23   promptly digested current information regarding AnaptysBio from all publicly
 24   available sources and reflected such information in the price of AnaptysBio common
 25   stock. Under these circumstances, all purchasers of AnaptysBio common stock
 26   during the Class Period suffered similar injury through their purchase of AnaptysBio
 27   common stock at artificially inflated prices and the presumption of reliance applies.
 28         72.    A Class-wide presumption of reliance is also appropriate in this action
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                        23
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.25 Page 25 of 30



  1   under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United
  2   States, 406 U.S. 128 (1972), because the Class’ claims are grounded on Defendants’
  3   material omissions. Because this action involves Defendants’ failure to disclose
  4   material adverse information regarding the results of clinical trials of the Company’s
  5   lead drug asset—information that Defendants were obligated to disclose—positive
  6   proof of reliance is not a prerequisite to recovery. All that is necessary is that the
  7   facts withheld be material in the sense that a reasonable investor might have
  8   considered them important in making investment decisions. Given the importance
  9   of the clinical trial results to the approval of etokimab and AnaptysBio’s subsequent
 10   commercialization of the drug, that requirement is satisfied here.
 11                                           COUNT I
 12     For Violations of Section 10(b) of the Exchange Act and Rule 10b-5Against
 13                                         All Defendants
 14         73.    Plaintiff repeats and realleges each and every allegation contained
 15   above as if fully set forth herein.
 16         74.    During the Class Period, Defendants carried out a plan, scheme, and
 17   course of conduct which was intended to and, throughout the Class Period, did: (i)
 18   deceive the investing public, including Plaintiff and other Class members, as alleged
 19   herein; and (ii) cause Plaintiff and other members of the Class to purchase
 20   AnaptysBio common stock at artificially inflated prices.
 21         75.    Defendants: (i) employed devices, schemes, and artifices to defraud;
 22   (ii) made untrue statements of material fact and/or omitted to state material facts
 23   necessary to make the statements not misleading; and (iii) engaged in acts, practices,
 24   and a course of business which operated as a fraud and deceit upon the purchasers
 25   of the Company’s common stock in an effort to maintain artificially high market
 26   prices for AnaptysBio common stock in violation of Section 10(b) of the Exchange
 27   Act and Rule 10b-5, promulgated thereunder.
 28         76.    Defendants, individually and in concert, directly and indirectly, by the
        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                         24
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.26 Page 26 of 30



  1   use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  2   and participated in a continuous course of conduct to conceal adverse material
  3   information and misrepresented the truth about the prospects of the Company’s lead
  4   asset.
  5            77.   During the Class Period, Defendants made the false statements
  6   specified above, which they knew or recklessly disregarded to be false and
  7   misleading in that they contained misrepresentations and failed to disclose material
  8   facts necessary in order to make the statements made, in light of the circumstances
  9   under which they were made, not misleading.
 10            78.   Defendants had actual knowledge of the misrepresentations and
 11   omissions of material fact set forth herein, or recklessly disregarded the true facts
 12   that were available to them. Defendants engaged in this misconduct to conceal
 13   AnaptysBio’s true condition from the investing public and to support the artificially
 14   inflated prices of the Company’s common stock.
 15            79.   Plaintiff and the Class have suffered damages in that, in reliance on the
 16   integrity of the market, they paid artificially inflated prices for AnaptysBio’s
 17   common stock. Plaintiff and the Class would not have purchased the Company’s
 18   common stock at the prices they paid, or at all, had they been aware that the market
 19   prices for AnaptysBio’s common stock had been artificially inflated by Defendants’
 20   fraudulent course of conduct.
 21            80.   As a direct and proximate result of Defendants’ wrongful conduct,
 22   Plaintiff and the other members of the Class suffered damages in connection with
 23   their respective purchases of the Company’s common stock during the Class Period.
 24            81.   By virtue of the foregoing, Defendants violated Section 10(b) of the
 25   Exchange Act and Rule 10b-5, promulgated thereunder.
 26

 27

 28

        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                           25
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.27 Page 27 of 30



  1                                          COUNT II
  2     For Violations of Section 20(a) of the Exchange Act Against the Individual
  3                                         Defendants
  4         82.    Plaintiff repeats, incorporates, and realleges each and every allegation
  5   set forth above as if fully set forth herein.
  6         83.    The Individual Defendants acted as controlling persons of AnaptysBio
  7   within the meaning of Section 20(a) of the Exchange Act. By virtue of their high-
  8   level positions, participation in and/or awareness of the Company’s operations,
  9   direct involvement in the day-to-day operations of the Company, and/or intimate
 10   knowledge of the Company’s actual performance, and their power to control public
 11   statements about AnaptysBio, the Individual Defendants had the power and ability
 12   to control the actions of AnaptysBio and its employees. By reason of such conduct,
 13   the Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.
 14   XI.   PRAYER FOR RELIEF
 15         84.    WHEREFORE, Plaintiff prays for judgment as follows:
 16                (a)    Determining that this action is a proper class action under Rule
 17   23 of the Federal Rules of Civil Procedure;
 18                (b)    Awarding compensatory damages in favor of Plaintiff and other
 19   Class members against all Defendants, jointly and severally, for all damages
 20   sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
 21   including interest thereon;
 22                (c)    Awarding Plaintiff and the Class their reasonable costs and
 23   expenses incurred in this action, including attorneys’ fees and expert fees; and
 24                (d)    Awarding such equitable/injunctive or other further relief as the
 25   Court may deem just and proper.
 26   XII. JURY DEMAND
 27         85.    Plaintiff demands a trial by jury.
 28

        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        CASE NO.                                                                         26
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.28 Page 28 of 30



  1   DATED: March 25, 2020           Respectfully submitted,
  2

  3                                   BERNSTEIN LITOWITZ BERGER
                                        & GROSSMANN LLP
  4

  5                                  /s/ Jonathan D. Uslaner
                                     JONATHAN D. USLANER (Bar No. 256898)
  6                                  (jonathanu@blbglaw.com)
                                     2121 Avenue of the Stars, Suite 2575
  7                                  Los Angeles, CA 90067
                                     Tel: (310) 819-3470
  8
                                             -and-
  9
                                      HANNAH ROSS
 10                                   (hannah@blbglaw.com)
                                      AVI JOSEFSON
 11                                   (avi@blbglaw.com)
                                      MICHAEL D. BLATCHLEY
 12                                   (michaelb@blbglaw.com)
                                      1251 Avenue of the Americas
 13                                   New York, NY 10020
                                      Tel: (212) 554-1400
 14                                   Fax: (212) 554-1444
 15                                   Counsel for Plaintiff City of Hallandale Beach
                                      Police Officers’ and Firefighters’ Personnel
 16                                   Retirement Trust
 17                                   KLAUSNER KAUFMAN JENSEN
                                         & LEVINSON
 18                                   ROBERT D. KLAUSNER
                                      (bob@robertdklausner.com)
 19                                   STUART A. KAUFMAN
                                      (stu@robertdklausner.com)
 20                                   7080 NW 4th Street
                                      Plantation, FL 33317
 21                                   Tel: (954) 916-1202
                                      Fax: (954) 916-1232
 22
                                      Additional Counsel for Plaintiff City of
 23                                   Hallandale Beach Police Officers’ and
                                      Firefighters’ Personnel Retirement Trust
 24

 25

 26

 27

 28

       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       CASE NO.                                                                        27
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.29 Page 29 of 30




                            CERTIFICATION PURSUANT TO
                           THE FEDERAL SECURITIES LAWS

           I, Alan B. Miller, on behalf of City of Hallandale Beach Police Officers' and
   Firefighters' Personnel Retirement Trust ("Hallandale Beach"), hereby certify, as to the
   claims asserted under the federal securities laws, that:

       1. I am the Chairman of Hallandale Beach. I have reviewed the complaint with the
          Fund's legal counsel. Based on the legal counsel's knowledge and advice,
          Hallandale Beach has authorized the filing of the complaint.

      2. Hallandale Beach did not purchase the securities that are the subject of this action
         at the direction of counsel or in order to participate in any action arising under the
         federal securities laws.

      3. Hallandale Beach is willing to serve as a representative party on behalf of the
         Class, including providing testimony at deposition and trial, if necessary.

      4. Hallandale Beach's transactions in the AnaptysBio, Inc. securities that are the
         subject ofthis action are set forth in the chart attached hereto.

      5. Hallandale Beach is currently seeking to serve as a lead plaintiff and
         representative party on behalf of a class in the following action filed under the
         federal securities laws during the three years preceding the date of this
         Certification:

           City ofBirmingham Firemen's and Policemen 's Supplemental Pension System v.
                           Pluralsight, Inc., No. 19-cv-00128 (D. Utah)

      6. Hallandale Beach will not accept any payment for serving as a representative
         party on behalf of the Class beyond Hallandale Beach's pro rata share of any
         recovery, except such reasonable costs and expenses (including lost wages)
         directly relating to the representation of the Class, as ordered or approved by the
         Court.


        I declare under penalty of perjury that the fo                              Executed
   this_ day of March, 2020.


                                        Alan B. iller
                                        Chairman
                                        City ofHallandale Beach Police Officers'
                                        and Firefighters ' Personnel Retirement Trust
Case 3:20-cv-00565-W-BLM Document 1 Filed 03/25/20 PageID.30 Page 30 of 30



    City of Hallandale Beach Police Officers' and Firefighters' Personnel Retirement Trust
    Transactions in AnaptysBio, Inc.

     T ransaction     Date        Shares    Price

      Purchase      9/19/201 8      16     90.0614
      Purchase      9/20/201 8     49      91.6036
      Purchase      9/20/201 8      32     91.3100
      Purchase      9/20/201 8     142     91.8600
      Purchase      9/21/201 8      28     93.4710
      Purchase      9/21/201 8      50     93.0727
      Purchase      9/2 1/201 8     73     93 .0282
      Purchase      9/26/201 8     255     94.4600

         Sale       2/2 1/2019     (40)    65 .5500
         Sale       6/24/2019      (90)    54.9636
         Sale       6/24/2019      (20)    54.9400
         Sale       6/25/2019     (245)    53.7930
         Sale       6/25/2019      (75)    55.3 188
         Sale       6/26/2019     (175)    53.9307
